  Case 18-05519         Doc 51     Filed 11/02/18 Entered 11/02/18 13:24:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05519
         JAMES LOUIS LUND
         KRISTINE PRESTON LUND
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05519        Doc 51      Filed 11/02/18 Entered 11/02/18 13:24:43                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,300.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $1,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,237.60
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $62.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,300.00

Attorney fees paid and disclosed by debtor:               $1,000.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION         Unsecured          33.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured          63.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         316.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         231.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         385.00           NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured         472.00        585.17          585.17           0.00       0.00
CARDIAC CONSULTING GROUP       Unsecured          35.00           NA              NA            0.00       0.00
Commonwealth Financial         Unsecured         163.00           NA              NA            0.00       0.00
EMERENCY PHYSICAN MG OF ILL    Unsecured          90.00           NA              NA            0.00       0.00
EMP OF COOK COUNTY             Unsecured         150.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC        Unsecured         430.00           NA              NA            0.00       0.00
FRANCISCAN PHYSICIANS HOSPITAL Unsecured          21.00           NA              NA            0.00       0.00
GREGERSON RADIOLOGY CONSULTA Unsecured            27.00           NA              NA            0.00       0.00
HARVEY ANESTHESIOLOGISTS       Unsecured          98.00         98.17           98.17           0.00       0.00
HRRG                           Unsecured          33.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured      1,921.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured      2,471.00            NA              NA            0.00       0.00
IMAGING ASSOCITAES OF INDIANA Unsecured           47.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         414.00      3,233.56        3,233.56           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,208.00       4,160.29        4,160.29           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      6,461.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      8,587.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      9,552.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     12,256.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Secured        6,249.00            NA         6,249.00           0.00       0.00
INTERNAL REVENUE SERVICE       Secured        6,461.00            NA         6,461.00           0.00       0.00
INTERNAL REVENUE SERVICE       Secured        8,587.00            NA         8,587.00           0.00       0.00
INTERNAL REVENUE SERVICE       Secured        9,552.00            NA         9,552.00           0.00       0.00
INTERNAL REVENUE SERVICE       Secured       12,253.00            NA        12,256.00           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      6,249.00     37,431.14        37,431.14           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA         660.27          660.27           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05519       Doc 51        Filed 11/02/18 Entered 11/02/18 13:24:43                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
KEYNOTE CONSULTING               Unsecured          59.00             NA           NA             0.00        0.00
MEDICAL RECOVERY SPECIALISTS     Unsecured         362.00             NA           NA             0.00        0.00
MIDWEST EMERGENCY ASSOC          Unsecured         163.00             NA           NA             0.00        0.00
MUNSTER MEDICAL RESEARCH FOU     Unsecured         134.00          172.66       172.66            0.00        0.00
MUNSTER RADIOLOGY GROUP          Unsecured          11.00             NA           NA             0.00        0.00
OLD SECOND NATIONAL BANK         Unsecured         552.00          498.78       498.78            0.00        0.00
ORCHARD BANK                     Unsecured           0.00             NA           NA             0.00        0.00
RADIOLOGY IMAGING SPECIALISTS    Unsecured          16.00             NA           NA             0.00        0.00
REGIONAL RECOVERY SERVICES       Unsecured          85.00           85.31        85.31            0.00        0.00
RSM US LLP                       Unsecured      6,535.00         6,535.00     6,535.00            0.00        0.00
SOUTHWEST LABORATORY             Unsecured          35.00             NA           NA             0.00        0.00
SPECIALIZED LOAN SERVICING LLC   Secured      158,000.00      222,073.85    235,289.53            0.00        0.00
SPECIALIZED LOAN SERVICING LLC   Secured              NA       13,215.68     13,215.68            0.00        0.00
SPECIALIZED LOAN SERVICING LLC   Unsecured      9,044.00              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      8,000.00       61,304.40     61,304.40            0.00        0.00
ST MARGARET MERCY                Unsecured         563.00             NA           NA             0.00        0.00
SULLIVAN URGENT AID              Unsecured         320.00             NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured          40.00             NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO MED CTR    Unsecured      1,982.00              NA           NA             0.00        0.00
US ACUTE CARE                    Unsecured         150.00             NA           NA             0.00        0.00
VERIZON                          Unsecured            NA           209.93       209.93            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $235,289.53                    $0.00               $0.00
      Mortgage Arrearage                                $13,215.68                    $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                    $0.00               $0.00
      All Other Secured                                 $43,105.00                    $0.00               $0.00
TOTAL SECURED:                                         $291,610.21                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                   $4,160.29                 $0.00               $0.00
TOTAL PRIORITY:                                             $4,160.29                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $110,814.39                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05519         Doc 51      Filed 11/02/18 Entered 11/02/18 13:24:43                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $1,300.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
